Citation Nr: 1019446	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-30 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of meniscectomy of the left knee with degenerative 
joint disease.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.H.



ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to July 
1985.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2006 rating decision in which the RO, inter 
alia, denied the Veteran's claims for a rating in excess of 
10 percent for residuals of meniscectomy of the left knee 
with degenerative joint disease and a TDIU.  In March 2007 
and May 2007, the Veteran filed notices of disagreement 
(NOD).  A statement of the case (SOC) was issued in September 
2007, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in 
September 2007.

In April 2009, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge; 
a transcript of that hearing is of record.

In May 2010, the Veteran's representative submitted 
additional medical evidence directly to the Board, with a 
waiver of initial RO consideration of the evidence.  This 
evidence is accepted for inclusion in the record on appeal.  
See 38 C.F.R. §§ 20.800, 20.1304 (2009).  

The Board's decision addressing the claim for a rating in 
excess of 10 percent for service-connected residuals of 
meniscectomy of the left knee with degenerative joint disease 
is set forth below.  The claim for a TDIU is addressed in the 
remand following the order; that matter is being remanded to 
the RO, via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  Pertinent to the current, October 2005 claim for 
increase, the Veteran's residuals of meniscectomy of the left 
knee with degenerative joint disease have been manifested by 
pain and some limitation of motion; however, flexion has been 
greater than 30 degrees and extension has been less than 15 
degrees; instability has not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of meniscectomy of the left knee with degenerative 
joint disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.71a, Diagnostic Codes 5010, 5260 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an April 2006 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim, what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
This letter also included information pertaining to the 
assignment of effective dates, as well as the type of 
evidence that impacts those determinations.  The October 2006 
rating decision reflects the initial adjudication of the 
claim after issuance of this letter.  The September 2007 SOC, 
and a June 2008 letter, included the pertinent rating 
criteria for evaluating disabilities of the knee.  After 
issuance of the above-described notice, and opportunity for 
the Veteran to respond, the November 2008 supplemental SOC 
(SSOC) reflects readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of this 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of 
September 2006 and September 2009 VA examinations.  Also of 
record and considered in connection with the appeal are the 
various written statements provided by the Veteran, and by 
his representative, on his behalf.  The Board also finds that 
no additional RO action to further develop the record in 
connection with either claim is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of either of the matters on 
appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis for the claim for increase is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Historically, service connection for residuals of 
meniscectomy of the left knee with degenerative joint disease 
was granted by a December 1997 rating decision.  A rating of 
10 percent was assigned, effective April 1, 1997.  The 
Veteran filed the current claim for increased rating in 
October 2005.  

The RO has assigned the current 10 percent rating for the 
Veteran's left knee disability under Diagnostic Code 51010-
5259, indicating that consideration was given to Diagnostic 
code 5010 (for traumatic arthritis) and 5259 ((for removal of 
symptomatic, semilunar s n 

Pursuant to Diagnostic Code 5010, arthritis due to trauma 
should be rated as degenerative arthritis.  Under Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings is evaluated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a.

For rating purposes, normal range of motion in a knee joint 
is from 0 degrees (extension) to 140 degrees (flexion).  38 
C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 
percent where there is limitation of flexion of the leg to 
60, 45, 30, or 15 degrees, respectively, and for ratings of 
0, 10, 20, 30, 40, or 50 percent for limitation of extension 
of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The VA 
General Counsel has held that separate ratings under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion 
of the leg) and Diagnostic Code 5261 (limitation of extension 
of the leg) may be assigned for disability of the same joint.  
See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Board notes that, when evaluating such musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  See also Johnson v. Brown, 9 Vet. 
App. 7 (1996).

VA's General Counsel has also held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

Considering the pertinent evidence in light of the above, the 
Board finds that a rating greater than 10 percent for the 
Veteran's residuals of meniscectomy of the left knee with 
degenerative joint disease is not warranted at any time 
pertinent to the current claim for increase.

On private examination in September 2005, the Veteran 
reported that he was able to remain very active and played 
racquetball approximately six hours per week, however, he had 
significant knee pain and swelling afterwards.  The Veteran 
reported occasional tightness in the posterior aspect of his 
knee which resulted in some posterior leg and foot numbness.  
The tightness and numbness would resolve with rest.  On 
physical examination, the Veteran's flexion was to 100 
degrees and extension to -5 degrees.  He was relatively 
nontender to palpation throughout the knee and his ligaments 
were stable to exam.  The Veteran had mild joint effusion 
palpable.  The diagnosis was left knee osteoarthritis with 
medial and lateral meniscal tears.

On VA examination in September 2006, the Veteran reported 
great difficulty with prolonged standing.  Any attempt at 
hard impact activity resulted in swelling, stiffness, and 
tightness in the center of the left knee, as well as loss of 
some motion.  The Veteran reported constant pain in the left 
knee.  On physical examination, the Veteran demonstrated 
normal gait.  Examination of the knee revealed peripatellar 
tenderness, patella inhibition test minimally positive.  No 
instability was found.  Extension was to two degrees with 
pain at that point.  Flexion of the left leg was to 130 
degrees with pain at 90 degrees.  Repetitive testing produced 
no limitations in range of motion.  Quadriceps reflex was 
normal.  Muscle mass and strength were negative.  After range 
of motion testing, the Veteran reported stiffness, increased 
tenderness, minimal swelling, and weakness.  Pain was the 
major functional impact and was present after repetitive use.  
There was no fatigue, weakness, lack of endurance, or 
incoordination.  The diagnosis was degenerative joint disease 
and status post meniscectomy of the left knee.

VA outpatient treatment records from February 2006 through 
October 2008 reflect that the Veteran began using a cane for 
his left knee pain in June 2007, as well as a knee brace soon 
thereafter.

On September 2009 VA examination, the Veteran had abnormal 
gait.  A left knee brace was used to maintain an even strain 
on the knee joint.  No flares and no episodes of incapacity 
requiring physician-ordered bed rest had occurred.  On 
physical examination, the Veteran's gait was slow and steady 
with a visible leg limp without using a brace.  There was no 
effusion, edema, calor, or tenderness over the knees.  Normal 
alignment was found, with no instability.  Anterior and 
posterior drawer tests, Lochman's and McMurray's tests were 
normal.  Left knee extension was normal; flexion was to 100 
degrees with pain occurring at 100 degrees.  No loss of 
coordination and no change in active and passive ranges of 
motion were found during repeat testing, and no additional 
losses of range of motion were recommended for the left knee 
due to painful motion or lack of endurance due to weakness or 
fatigue. 

In this case, flexion of the left leg has consistently been 
reported as higher than 30 degrees and extension as less than 
15 degrees.  As such, motion of the left knee has not been 
limited to the degree necessary to assign a higher rating or 
separate rating for limited flexion and/or extensionl

The Board emphasizes that there is no basis for a higher 
rating for the left knee disability based on limitation of 
motion, even when functional loss associated with the 
Veteran's complaints of pain is specifically considered 
(consistent with            38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca.).  In this case, examiners have simply not described 
limitation of extension to a compensable degree or limitation 
of flexion to 30 degrees or less, even when considering the 
effects of pain and repetitive use.  There is otherwise no 
evidence of functional loss in addition to that shown 
objectively.

Because the Veteran left knee disability involves 
degenerative joint disease (arthritis), the Veteran could, 
potentially, receive a higher or additional rating upon a 
showing of instability of the knee.  Here, however, on 
examination, there have been no medical findings of 
subluxation, and the Veteran's left knee has been stable on 
testing.

The Board has also considered the applicability of other 
diagnostic codes for rating this disability, but finds that 
no other diagnostic code provides a basis for higher rating.  
Diagnostic Code 5259 provides only for a 10 percent rating.  
Moreover, the Veteran's knee disability has not been shown to 
involve ankylosis, dislocated cartilage, or impairment of the 
tibia or fibula; as such, Diagnostic Codes 5256, 5258, or 
5262, respectively, are not applicable.  See 38 C.F.R. § 
4.71a.  The disability also is not shown to involve any other 
factors that would warrant evaluating the disability under 
any other provision of VA's rating schedule.  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's left knee 
disability, pursuant to Hart, and that the claim for a higher 
rating must be denied.  In reaching the conclusion to deny 
the claim on appeal, the Board has considered the 
applicability of the benefit-of-the doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
any higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER


A rating in excess of 10 percent for residuals of 
meniscectomy of the left knee with degenerative joint disease 
is denied.




REMAND

The Board's review of the claims file reveals that further RO 
action on the for a TDIU is warranted.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  The Veteran meets 
the percentage requirements for a schedular TDIU set forth in 
38 C.F.R. § 4.16(a).

A September 2006 VA examiner opined as to the Veteran's 
employability due to his left knee disability.  However, the 
record includes no medical opinion considering all service-
connected disabilities and addressing whether the Veteran is 
unemployable, due to such service-connected disabilities.  
Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), VA will 
provide a medical examination or obtain a medical opinion if 
the record, including lay or medical evidence, contains 
insufficient medical evidence to decide the claim.  See also 
38 C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Under these circumstances, the Board finds that the RO should 
arrange for the Veteran to undergo further VA examination, by 
a physician, to obtain a medical opinion as to whether he is 
rendered unemployable solely as a result of his service-
connected disabilities.  The examiner should clearly opine 
whether the Veteran's service-connected disabilities, either 
individually or in concert, render him unable to obtain or 
retain substantially gainful employment.

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
a denial of the claim for a TDIU (which is a claim for 
increase).  See 38 C.F.R. § 3.655(b).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the Veteran by the pertinent VA 
medical facility.

Prior to arranging for the VA examination, to ensure that all 
due process requirements are met and the record before the 
examiner is complete, the RO should also give the Veteran 
another opportunity to provide information and/or evidence 
pertinent to the claim for a TDIU.  The RO's letter to the 
Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the remaining claim on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
for a TDIU that is not currently of 
record.

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or, 
a reasonable time period for the Veteran's 
response has expired, the RO should 
arrange for the Veteran to undergo a VA 
examination, by an appropriate physician, 
at a VA medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and a report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All necessary tests and 
studies should be accomplished (with all 
findings made available to the physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The physician should render an opinion, 
based upon review of the record and 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the Veteran's 
service-connected disabilities, either 
individually or in concert, render him 
unable to obtain or retain substantially 
gainful employment.  In rendering the 
requested opinion, the physician should 
specifically consider and discuss the 
opinion by the September 2006 VA examiner 
that the Veteran's left knee disability 
renders only employment with extreme 
physical activity problematic.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal.  If the Veteran fails, without 
good cause, to report to the scheduled 
examination, in adjudicating the claim for 
a TDIU, the RO should apply the provisions 
of 38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim for TDIU in light of pertinent 
evidence and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran an appropriate supplemental SOC 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


